 

This Warrant was originally issued on [date] and has not been registered under
the Securities Act of 1933, as amended (the "Act"), or any state securities
laws. This Warrant may not be transferred in the absence of an effective
registration statement under the Act (and other applicable securities laws) or
an available exemption therefrom.

 

COMMON STOCK PURCHASE WARRANT

 

Date of Issuance: _____________

Certificate No. W-___

 

For value received, Exabyte Corporation, a Delaware corporation (the "Company"),
hereby grants to __________________ , or its transferees and assigns, the right
to purchase from the Company a total of ____________________ (_____) shares of
the Company's Common Stock, $.001 par value (the "Warrant Shares"), at a price
of $___ per share (the "Exercise Price"). The Exercise Price and number of
Warrant Shares (and the amount and kind of other securities) for which this
Warrant is exercisable shall be subject to adjustment as provided herein. This
Warrant is one of the stock purchase warrants (collectively, the "Warrants")
issued pursuant to Section 2.3 of the Series I Preferred Stock Purchase
Agreement dated as of May 17, 2002 among the Company and the Purchasers
signatory thereto.

          SECTION 1. Exercise of Warrant.

                    1A. Exercise Period. The purchase rights represented by this
Warrant may be exercised, in whole or in part, at any time and from time to time
during the period (the "Exercise Period") beginning on the Date of Issuance and
ending on the tenth anniversary of the Date of Issuance or, if such day is not a
business day, on the next succeeding business day. The Company will give the
Registered Holder of this Warrant written notice of the expiration of the
Exercise Period at least 30 days (but no more than 45 days) prior to the date of
such expiration.

                    1B. Exercise Procedure.

                     (i) This Warrant shall be deemed to have been exercised
when all of the following items have been delivered to the Company (the
"Exercise Time"):

                               (a) a completed Exercise Agreement, as described
in Section 1C below, executed by the person exercising all or part of the
purchase rights represented by this Warrant (the "Purchaser");

                               (b) this Warrant;

                     (c) if the Purchaser is not the registered holder of this
Warrant reflected in the Company's records maintained pursuant to Section 7
hereof (the "Registered Holder"), an Assignment or Assignments in the form set
forth in Exhibit II hereto evidencing the assignment of this Warrant to the
Purchaser; and

                     (d) either (x) a check payable to the Company in an amount
equal to the product of the Exercise Price multiplied by the number of Warrant
Shares being purchased upon such exercise (the "Aggregate Exercise Price"),
(y) the surrender to the Company of shares of the Company's Common Stock having
a fair market value equal to the Aggregate Exercise Price, or (z) the delivery
of a notice to the Company that the Purchaser is exercising the Warrant by
authorizing the Company to reduce the number of Warrant Shares subject to the
Warrant by that number of shares having an aggregate "spread" (i.e., the excess
of fair market value over the Exercise Price) equal to the Aggregate Exercise
Price. For purposes of this provision, "fair market value" shall mean, in the
case of Common Stock, the average of the closing sales prices for the Common
Stock on the principal national securities exchange on which the Common Stock is
listed (or on the NASDAQ National Market System in the event that the Common
Stock is not listed on a national securities exchange) for the 30 trading days
preceding the date of exercise or, in the event that the Common Stock is not
listed on a national securities exchange or quoted in the NASDAQ National Market
System, the value of the Common Stock as determined in good faith by the
Company's board of directors.

                     (ii) Certificates for Warrant Shares purchased upon
exercise of this Warrant shall be delivered by the Company to the Purchaser
within three business days after the date of the Exercise Time together with any
cash payable in lieu of a fraction of a share pursuant to Section 8 hereof.
Unless this Warrant has expired or all of the purchase rights represented hereby
have been exercised, the Company shall prepare a new Warrant, substantially
identical hereto, representing the rights formerly represented by this Warrant
which have not expired or been exercised and shall deliver such new Warrant to
the person designated for delivery in the Exercise Agreement concurrently with
the delivery of certificates for Warrant Shares.

                     (iii) The Warrant Shares issuable upon the exercise of this
Warrant shall be deemed to have been issued to the Purchaser at the Exercise
Time, and the Purchaser shall be deemed for all purposes to have become the
record holder of such Warrant Shares at the Exercise Time.

                     (iv) The issuance of certificates for Warrant Shares upon
exercise of this Warrant shall be made without charge to the Registered Holder
for any issuance tax in respect thereof or other cost incurred by the Company in
connection with such exercise and the related issuance of Warrant Shares, except
for any taxes or changes payable in connection with the issuance of Warrant
Shares to any Person other than the Registered Holder.

                     (v) The Company shall not close its books against the
transfer of this Warrant or of any Warrant Shares issued or issuable upon the
exercise of this Warrant in any manner which interferes with the timely exercise
of this Warrant.

                     (vi) The Company shall at all times reserve and keep
available out of its authorized but unissued capital stock, solely for the
purpose of issuance upon the exercise of this Warrant, the maximum number of
Warrant Shares issuable upon the exercise of this Warrant. All Warrant Shares
which are so issuable shall, when issued and upon the payment of the applicable
Exercise Price, be duly and validly issued, fully paid and nonassessable and
free from all taxes, liens and charges.

          SECTION 2. Adjustment of Exercise Price and Number of Warrant Shares.
In order to prevent dilution of the rights granted under this Warrant, the
Exercise Price and the number of Warrant Shares or other securities obtainable
upon exercise of this Warrant shall be subject to adjustment from time to time
as provided in this Section 2.

                    2A. Adjustment for Stock Splits and Combinations. If the
Company at any time after the Date of Issuance effects a subdivision of the
outstanding Warrant Shares, the Exercise Price in effect immediately prior to
that subdivision shall be proportionately decreased. Conversely, if the Company
any time after the Date of Issuance combines the outstanding Warrant Shares into
a smaller number of shares, the Exercise Price in effect immediately prior to
the combination shall be proportionately increased. Any adjustment under this
Section 2A shall become effective at the close of business on the date the
subdivision or combination becomes effective.

                    2B. Adjustment for Stock Dividends and Distributions. If the
Company at any time after the Date of Issuance makes, or fixes a record date for
the determination of holders of Warrant Shares entitled to receive, a dividend
or other distribution payable in additional Warrant Shares, in each such event
the Exercise Price then in effect shall be decreased as of the time of such
issuance or, in the event such record date is fixed, as of the close of business
on such record date, by multiplying the Exercise Price then in effect by a
fraction (1) the numerator of which is the total number of Warrant Shares issued
and outstanding immediately prior to the time of such issuance or the close of
business on such record date, and (2) the denominator of which is the total
number of Warrant Shares issued and outstanding immediately prior to the time of
such issuance or the close of business on such record date plus the number of
Warrant Shares issuable in payment of such dividend or distribution; provided,
however, that if such record date is fixed and such dividend is not fully paid
or if such distribution is not fully made on the date fixed therefor, the
Exercise Price shall be recomputed accordingly as of the close of business on
such record date and thereafter the Exercise Price shall be adjusted pursuant to
this Section 2B to reflect the actual payment of such dividend or distribution.

                    2C. Adjustments for Other Dividends and Distributions. If
the Company at any time after the Date of Issuance makes, or fixes a record date
for the determination of holders of Warrant Shares entitled to receive a
dividend or other distribution (other than a dividend or distribution payable
solely in Warrant Shares), in each such event provision shall be made so that
the holder of this Warrant shall receive upon exercise hereof, in addition to
the number of Warrant Shares receivable thereupon, the dividend or distribution
which such holder would have received had such exercise occurred immediately
prior to such event.

                    2D. Adjustment for Reclassification, Exchange and
Substitution. If at any time after the Date of Issuance the Warrant Shares
issuable upon exercise of this Warrant are changed into the same or a different
number of shares of any class or classes of stock, whether by recapitalization,
reclassification or otherwise (other than a subdivision or combination of shares
or stock dividend or a reorganization, merger or consolidation provided for
elsewhere in this Section 2), in any such event this Warrant shall thereafter
represent the right to receive upon exercise hereof the kind and amount of stock
and other securities and property receivable in connection with such
recapitalization, reclassification or other change with respect to the maximum
number of Warrant Shares issuable upon exercise of this Warrant immediately
prior to such recapitalization, reclassification or change, all subject to
further adjustments as provided herein or with respect to such other securities
or property by the terms thereof.

                    2E. Reorganizations, Mergers or Consolidations. If at any
time after the Date of Issuance the Warrant Shares are converted into other
securities or property, whether pursuant to a reorganization, merger,
consolidation or otherwise (other than a recapitalization, subdivision,
combination, reclassification, exchange or substitution of shares provided for
elsewhere in this Section 2), as a part of such transaction, provision shall be
made so that this Warrant shall thereafter represent the right to receive upon
exercise hereof the number of shares of stock or other securities or property to
which a holder of the maximum number of Warrant Shares issuable upon exercise of
this Warrant immediately prior to such transaction would have been entitled in
connection with such transaction, subject to further adjustments as provided
herein or with respect to such other securities or property by the terms
thereof. In any such case, appropriate adjustment shall be made in the
application of the provisions of this Section 2 with respect to the rights of
the holder of this Warrant after such transaction to the end that the provisions
of this Section 2 (including adjustment of the Exercise Price and the number of
Warrant Shares issuable upon exercise of this Warrant) shall be applicable after
that event and be as nearly equivalent as practicable. The Company shall not be
a party to any reorganization, merger or consolidation in which the Company is
not the surviving entity unless the entity surviving such transaction assumes,
by written instrument satisfactory to the holders of a majority of the
outstanding Warrants, all of the Company's obligations hereunder.

                    2F. Certificate of Adjustment. In each case of an adjustment
or readjustment of the Exercise Price, the Company, at its expense, shall
compute such adjustment or readjustment in accordance with the provisions hereof
and prepare a certificate showing such adjustment or readjustment, and shall
mail such certificate, by first class mail, postage prepaid, to the Registered
Holder of this Warrant. The certificate shall set forth such adjustment or
readjustment, showing in detail the facts upon which such adjustment or
readjustment is based.

                    2G. Adjustment of Number of Warrant Shares. Upon each
adjustment of the Exercise Price hereunder, the number of Warrant Shares
acquirable upon exercise of this Warrant shall be adjusted to equal the number
of shares determined by multiplying the Exercise Price in effect immediately
prior to such adjustment by the number of Warrant Shares acquirable upon
exercise of this Warrant immediately prior to such adjustment and dividing the
product thereof by the Exercise Price resulting from such adjustment.

                    2H. Notices. The Company shall give written notice to the
Registered Holder of this Warrant at least 15 days prior to the date on which
the Company closes its books or takes a record (A) with respect to any dividend
or distribution upon the Common Stock, (B) with respect to any pro rata
subscription offer to holders of Common Stock or (C) for determining rights to
vote with respect to any transaction described in Section 2D or 2E hereof or any
dissolution or liquidation of the Company.

          SECTION 3. Warrant Transferable. This Warrant and the purchase rights
represented hereby are transferable, in whole or in part, without charge to the
Registered Holder upon surrender of this Warrant with a properly executed
assignment (in the Form of Exhibit II hereto) at the principal office of the
Company.

          SECTION 4. Warrant Exchangeable for Different Denominations. This
Warrant is exchangeable, upon the surrender hereof by the Registered Holder at
the principal office of the Company, for new Warrants of like tenor representing
in the aggregate the purchase rights hereunder, and each of such new Warrants
shall represent such portion of such rights as is designated by the Registered
Holder at the time of such surrender.

          SECTION 5. Replacement. Upon receipt of evidence reasonably
satisfactory to the Company (an affidavit of the Registered Holder shall be
satisfactory) of the ownership and the loss, theft, destruction or mutilation of
any certificate evidencing this Warrant, and in the case of any such loss, theft
or destruction, upon receipt of indemnity reasonably satisfactory to the Company
(provided that if the holder is a financial institution or other institutional
investor its own agreement shall be satisfactory), or, in the case of any such
mutilation upon surrender of such certificate, the Company shall (at its
expense) execute and deliver in lieu of such certificate a new certificate of
like kind representing the same rights represented by such lost, stolen,
destroyed or mutilated certificate and dated the date of such lost, stolen,
destroyed or mutilated certificate.

          SECTION 6. Amendment and Waiver. Except as otherwise provided herein,
the provisions of this Warrant may be amended and the Company may take any
action herein prohibited, or omit to perform any act herein required to be
performed by it, only if the Company has obtained the prior affirmative vote or
written consent of the holders of Warrants representing not less than two-thirds
of the Warrant Shares issuable upon exercise of all then-outstanding Warrants.

          SECTION 7. Warrant Register. The Company shall maintain at its
principal executive offices books for the registration of ownership and transfer
of this Warrant. The Company may deem and treat the Registered Holder as the
absolute owner hereof (notwithstanding any notation of ownership or other
writing thereon made by anyone) for all purposes and shall not be affected by
any notice to the contrary.

          SECTION 8. Fractions of Shares. The Company may, but shall not be
required to, issue a fraction of a Warrant Share upon the exercise of this
Warrant in whole or in part. As to any fraction of a share which the Company
elects not to issue, the Company shall make a cash payment in respect of such
fraction in an amount equal to the same fraction of the fair market value of a
Warrant Share on the date of such exercise.

          SECTION 9. Governing Law. This Warrant shall be governed by and
construed in accordance with the domestic laws of the State of Delaware, without
giving effect to any choice of law or conflict of law provision or rule (whether
of the State of Delaware or any other jurisdiction) that would cause the
application of the laws of any jurisdiction other than the State of Delaware.

 

* * * * *

          IN WITNESS WHEREOF, the Company has caused this Warrant to be signed
and attested by its duly authorized officers under its corporate seal and to be
dated the date hereof.



EXABYTE CORPORATION

 

 

 

By:

Name:

Title:



 

Attest:

 

 

Secretary

EXHIBIT I

 

EXERCISE AGREEMENT

 

To:

Dated:

 

The undersigned, pursuant to the provisions set forth in the attached Warrant
(Certificate No. W-____), hereby agrees to subscribe for the purchase of ______
Warrant Shares covered by such Warrant and makes payment herewith in full
therefor at the price per share provided by such Warrant.

The undersigned requests that a certificate for such Warrant Shares be
registered in the name of __________________ whose address is
_________________________________ and whose social security number or other
identifying number is ___________, and that such certificate be delivered to
_________________ whose address is _________________________. If said number of
Warrant Shares is less than all of the Warrant Shares purchasable hereunder, the
undersigned requests that a new Warrant evidencing the right to purchase the
remaining balance of Warrant Shares for which this Warrant is exercisable be
registered in the name of __________________ whose address is
_________________________ and whose social security number or other identifying
number is _________, and that such certificate be delivered to ______________
whose address is ____________________________________.

 



Signature

 

 

 

Address

 



 

 

EXHIBIT II

ASSIGNMENT

FOR VALUE RECEIVED, __________________ hereby sells, assigns and transfers all
of the rights of the undersigned under the attached Warrant (Certificate No. W-
) with respect to the number of the Warrant Shares covered thereby set forth
below, unto:

Names of Assignee

Address

No. of Warrant Shares

 

 

 

 

 

Dated:

 

Signature

 

 

 

 

 

 

 

 

 

 

 

 

 

Witness

 

 

 

 

 

 

 